FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 21, 2022

                                    No. 04-20-00583-CV

                             Kevin DOTY and Elizabeth Doty,
                                      Appellants

                                             v.

  Richard DAVIDSON and Javline Ranch (a General Partnership), a/k/a Javelin Ranch, a/k/a
                                Javelin Ranch, LP,
                                    Appellees

               From the 229th Judicial District Court, Jim Hogg County, Texas
                                Trial Court No. CC-15-100
                       Honorable Leonel Alejandro, Judge Presiding


                                       ORDER

Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Liza A. Rodriguez, Justice

       Appellees’ motion for rehearing is DENIED. See TEX. R. APP. P. 49.3.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court